Citation Nr: 0303829	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  96-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbosacral strain 
with scoliosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left shoulder 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a chronic sinus 
disorder.

[The claim of service connection for a chronic sinus disorder 
based on a de novo review will be the subject of a later 
Board of Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1954 to June 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1996 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which declined to 
reopen the veteran's claims.  The veteran testified at a 
hearing before a Decision Review Officer at the RO in August 
2000.

[The Board is undertaking additional development on the issue 
of service connection for a chronic sinus disorder based on 
de novo review, pursuant to 38 C.F.R. § 19.9(a)(2).  When it 
is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing that 
issue.]


FINDINGS OF FACT

1.  In an unappealed May 1958 rating decision, the RO denied 
service connection for lumbosacral strain with scoliosis 
based on a finding that there was no evidence of a nexus 
between the claimed disability and military service.

2.  Evidence submitted since the May 1958 decision was not 
previously of record, but does not bear directly and 
substantially on the matter of a nexus between lumbosacral 
strain with scoliosis and service.

3.  An unappealed August 1994 Board decision denied service 
connection for a left shoulder disorder, based essentially on 
a finding that there was no evidence of a nexus between a 
current disability and military service.

4.  Evidence submitted since the August 1994 Board decision 
was not previously of record, but does not bear directly and 
substantially on the matter of a nexus between a left 
shoulder disability and service.

5.  An unappealed August 1994 Board decision denied service 
connection for a chronic sinus disorder, based in part on a 
finding that there was no evidence of a current disability.

6.  Evidence submitted since the August 1994 decision was not 
previously of record, tends to show that the veteran has a 
sinus disorder, and bears directly and substantially on the 
matter of service connection for a chronic sinus disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1958 rating decision 
denying service connection for lumbosacral strain with 
scoliosis is not new and material, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).

2.  Evidence submitted since the August 1994 Board decision 
denying service connection for a left shoulder disorder is 
not new and material, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2002).

3.  Evidence submitted since the August 1994 Board decision 
denying service connection for a chronic sinus disorder is 
new and material, and the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002), was enacted on November 9, 2000.  Regulations 
implementing the VCAA have now promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The RO has reviewed 
this case under the VCAA.

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  The expanded VCAA notification duties are 
applicable to claims to reopen final decisions.  Quatruccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The appellant has been notified of the applicable laws and 
regulations.  The rating decision, the statement of the case, 
and the supplemental statements of the case have informed him 
what he needs to establish entitlement to the benefit sought 
and what evidence VA has obtained.  The appellant was 
specifically notified of the provisions of the VCAA and the 
relative responsibilities in obtaining evidence in a 
September 2002 supplemental statement of the case.  
Quatruccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

At the time of the May 1958 rating decision denying service 
connection for a low back disorder, the record consisted of 
service medical records (which were negative for any mention 
of back pathology) and a January 1958 VA examination report, 
when chronic lumbosacral strain secondary to a congenital 
increase in the lumbar curvature was diagnosed.

Subsequent to that denial, the veteran has submitted VA 
treatment records from June 1972 to November 1972.  These 
records reveal treatment for chronic back and leg pain.  
Lumbar strain was diagnosed.  No examiner addressed the 
etiology of the back disorder, which the veteran reported 
began 3 years prior.  The veteran has also submitted an 
October 1974 private medical opinion which reports that his 
low back problems were related to a 1972 work injury.  
Finally, VA treatment records from March to December 1990 
reveal treatment for lower back pain, which the veteran 
stated began three years prior.  Degenerative joint disease 
was diagnosed.  No examiner has offered an opinion regarding 
the etiology of the back disorder.  Records from May and June 
1991 reflect a diagnosis of degenerative joint disease of the 
lumbar spine.  The veteran reported his back pain began in 
the 1970's.  

An August 1994 Board decision denied service connection for a 
chronic sinus disorder and a left shoulder disorder.  The 
evidence of record consisted of service medical records which 
did not mention these disorders, the report of the January 
1958 VA examination which noted no pertinent abnormalities, 
plus VA treatment records from May and June 1991, which 
reveal a diagnosis of degenerative joint disease of the left 
shoulder.  The etiology of the disorder was not given.

Since the August 1994 decision, the veteran has submitted VA 
treatment records from December 1993 to July 1995.  These 
reveal complaints of back problems the veteran related to 
work at the Post Office.  The veteran complained of sinus 
problems.  Recurrent sinusitis was diagnosed in February 
1995.

VA treatment records from December 1996 to April 1997 reveal 
no complaints or treatment for sinus, back, or shoulder 
problems.  VA treatment records from January 2002 to April 
2002 reveal complaints of and treatment for back pain due to 
degenerative disc disease.  The records do not address the 
etiology of the disorder.

The veteran testified at an August 2000 hearing at the RO.  
He reiterated that that he had been treated for back, 
shoulder, and sinus problems in service.

The veteran also submitted statements from childhood friends 
in August 2000 which stated that he had complained of back 
and shoulder pains due to an in-service injury.  April 2002 
statements from the veteran's sisters indicated that he had 
written home about a back injury while he was in the service.

Analysis

Generally, a final RO decision may not be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  Similarly, a final Board 
decision may not be revised based on the same record in the 
absence of clear and unmistakable error.  38 U.S.C.A. 
§ 7104(b).  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  [An amended version of 
38 C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petition 
to reopen was filed prior to that date, it does not apply in 
the instant case.] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Lumbosacral strain with scoliosis

While the appellant has submitted evidence which was not 
previously of record, it does not bear directly and 
substantially upon the question of whether his current low 
back disorder is related to his military service.  The new 
evidence confirms that a low back disability is present, but 
does not contain any opinion relating the disability to 
military service.  There are opinions which address the 
etiology of the back injury, but all identify a time period 
more than a decade after the veteran was separated from 
military service, and the sole opinion which specifies an 
etiology cites a 1972 work related injury.  The veteran 
himself has related to doctors that his feels his back 
problems are related to his work at the Post Office.  While 
this evidence does address the etiology of the back disorder, 
it is entirely unfavorable to the veteran, and hence need not 
be considered to fully and fairly decide the merits of his 
claim.  Therefore, while new, it is not material.

The veteran has also submitted lay statements of friends and 
family which report a history of in-service back injury and 
current disability.  The buddy statements repeat the 
veteran's contention that his current disabilities are 
related to service.  However, all of the statements are from 
lay persons.  Because the authors are not competent to offer 
opinions on matters requiring specialized knowledge, such as 
diagnosis or etiology of a disorder, the evidence is not 
material to the claim of service connection.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992); Reonal v. Brown, 5 Vet. 
App. 458 (1993) (holding an opinion with no probative value 
is not material).

Finally, the veteran's testimony merely reiterates his 
contentions regarding service connection.  This evidence is 
cumulative.  Further, as he is a layperson, his opinions 
regarding etiology are not competent evidence, and hence are 
not material.  Espiritu, supra.

Left shoulder disorder

As was discussed above, the treatment records submitted since 
the August 1994 Board decision denying service connection do 
not address the etiology of the left shoulder disorder.  They 
do identify and diagnose the disability entity, but no 
opinion relates the disorder to military service.  Therefore, 
while new, it is not material to the question of service 
connection.  
The veteran's August 2000 testimony is cumulative of his 
allegations, and his opinions regarding etiology of his 
current disability are not competent evidence.  The testimony 
is therefore not new or material.

Chronic sinus disorder

The August 1994 Board decision denied service connection for 
a chronic sinus disorder in part because there was no 
evidence of a current chronic sinus disability.  The veteran 
has now submitted February 1995 treatment records which 
report a diagnosis of recurrent sinusitis.  

Clearly, this new evidence bears directly and substantially 
on the question of service connection, and must be considered 
in order to fairly decide the merits of the claim.  Hence, it 
is new and material, and the claim must be reopened.  Once a 
claim is reopened, VA has a duty to assist the veteran in 
development of evidence pertinent to the claim; this will be 
done.  As was noted, a de novo review of this claim will be 
the subject of a separate later Board decision.


ORDER

The appeal to reopen claims of service connection for 
lumbosacral strain with scoliosis and for a left shoulder 
disorder is denied.

The appeal to reopen a claim of service connection for a 
chronic sinus disorder is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

